Title: To Thomas Jefferson from John Paul Jones, 10 July 1786
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris, July 10th, 1786.

After what you mentioned to me before your favor of this date, respecting the imperfect powers you have received from the Board of Treasury, I did not expect you to make a settlement with me that should be final for the prize money I have recovered. But as I have produced, and still offer you proofs to support the charges I have made, I naturally flattered myself and I still hope you will do me the favor to receive and transmit them to Congress with your sentiments. This becomes the more necessary to me at present, because from what Dr. Bancroft tells me of the application to the Court of Denmark, it will be necessary for me to continue in Europe for some time longer, and to take your advice on some farther steps to obtain an answer from that government.
With respect to the balance of the prize money I have recovered, you may if you please give an immediate order on me for the amount, or I will pay it into your own hands. I have the honor, &c.
